DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

BRUCE L. BLUM, Individually and As Trustee of The Family Foundation
                              Trust,
                            Appellant,

                                    v.

                PNC BANK, NATIONAL ASSOCIATION,
                            Appellee.

                              No. 4D18-3015

                          [October 17, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 2016CA000779.

  James A. Bonfiglio of the Law Offices of James A. Bonfiglio, P.A.,
Boynton Beach, for appellant.

  William L. Grimsley of McGlinchey Stafford, Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.